Affirmed and Memorandum Majority and Concurring Opinions filed
December 2, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00463-CV

                CHRISTOPHER MICHAEL DUPUY, Appellant

                                          V.

                    HEATHER RENE WILLIAMS, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-18982

       MEMORANDUM MAJORITY OPINION
      Appellant Christopher Michael Dupuy appeals a lifetime protective order
regarding appellee Heather Rene Williams. Dupuy contends that the trial court
violated his due process rights because (1) the protective order is a default order but
the record fails to demonstrate strict compliance with procedural rules, and (2) an
answer had been filed at the time the court signed the order. In a final issue, Dupuy
argues that the trial court erroneously denied his motion for new trial.
       After a thorough record review, we conclude that Dupuy has not shown, and
the record does not reflect, a due process violation or any prejudicial noncompliance
with the relevant rules. Further, Dupuy has not demonstrated that the trial court
abused its discretion in denying his motion for new trial. Accordingly, we overrule
Dupuy’s issues and affirm the protective order.

                                         Background

       Williams filed an application for a protective order against Dupuy under Code
of Criminal Procedure Chapter 7A, alleging that Dupuy engaged in stalking and
harassing conduct. In the affidavit attached to her application, Williams averred that
Dupuy was the attorney for her ex-boyfriend during a child custody case.1 She said
that during the proceeding Dupuy asked her “intrusive and inappropriate sexual
questions in both written form and during a deposition.” According to Williams, the
judge presiding over the custody matter ordered that Dupuy not be allowed around
her child. She averred that appellant committed, or she believed him to have
committed, numerous acts of stalking or harassment, including the following:

       • Around September 6, 2016, Dupuy contacted Williams’s school and
         “tried to obtain personal information about her.” The school’s
         “legal personnel” notified her because they believed he was trying
         to obtain the information to harass her.
       • Around April 14, 2017, Williams saw Dupuy walking behind her
         when she met her ex-husband at a grocery store to pick up her son.
         She asked him why he was “stalking” her and he did not respond.
         She called the police and her father for help; when her father arrived,
         Dupuy ran away and left in his car. She noticed that he was parked
         at a nearby gym she visited earlier that morning.



       1
          Williams refers to both an ex-boyfriend and an ex-husband in her affidavit; it is unclear
whether they are the same person. However, Williams’s trial testimony reflects that Dupuy was
the attorney for her ex-husband during divorce proceedings.

                                                2
      • Around June 5, 2017, Williams returned to her apartment and
        discovered her front door unlocked and garage door open. She and
        her son walked outside to take trash to a dumpster, and she saw
        Dupuy sitting in a parked car. She screamed, and Dupuy backed up,
        almost hitting her and her son. She thought Dupuy was “going to
        kill” her.
      • Around June 24, 2017, Williams came home and discovered that
        someone had broken into her apartment and poured bleach on her
        clothes, shoes, and bed. She believed Dupuy committed these acts.
      • Around August 19, 2017, Williams left her apartment complex in
        her car and discovered Dupuy following her. She took photos and a
        video of him following her.
      • Around the first week of November 2017, Williams received several
        phone calls from an unknown number; she answered one call and a
        voice said, “You’re going to die soon.” She believed Dupuy made
        these calls. She filed for a protective order with the Harris County
        District Attorney’s Office, but the Office was unable to serve Dupuy
        after several attempts.
      • During May 2018, Dupuy called Williams repeatedly from blocked
        phone numbers; at one point, she received at least forty phone calls
        between 11 p.m. and 1 p.m. the next day. When she answered one
        call as she exited a college class, she recognized Dupuy’s voice. He
        said, “I see you, how was class? You’re going to die soon. I’m
        coming for you!” College personnel later told her that Dupuy
        requested personal information about her. She reported the incident
        to police, and Dupuy was charged with stalking and a warrant was
        issued for his arrest.
      • In January 2019, Williams received several hang-up calls from an
        unknown number, which she believed Dupuy “was behind.”

      Williams also described several other matters involving Dupuy that increased
her concern and fear:

      • In summer 2018, Dupuy was arrested in Galveston County on
        charges of felony online impersonation. Dupuy had stalked and
        harassed another woman, putting her personal contact information
        online as part of an escort service. While Dupuy was in jail,

                                        3
         Williams’s ex-husband visited him and possibly gave him
         information about her. Dupuy was found guilty of the online
         impersonation offense and sentenced to six years in prison.
      • Before Dupuy was arrested, he put “creepy things on his Facebook
        page,” such as a picture of Christopher Robin and Winnie the Pooh,
        with the caption, “Do you think they will ever find the bodies Pooh?
        Let’s hope not Christopher . . . . for your sake.”
      • Dupuy has owned weapons in the past.
      • In May 2013, Dupuy was charged with “Obstruction or Retaliation,
        and Abuse of Official Capacity.”

      Based on Williams’s sworn statements, the trial court signed on March 25,
2019 a temporary ex parte protective order and show cause order (the “TPO”). The
TPO prohibited Dupuy from:          (1) committing violence against Williams;
(2) communicating with Williams except through her attorney; (3) going within 200
feet of Williams’s home, place of employment, or school; (4) possessing a firearm;
(5) engaging in conduct towards Williams that is likely to harass, annoy, alarm,
abuse, torment, or embarrass her; and (6) harming, threatening, or interfering with
the care, custody, or control of a pet, companion animal, or assistance animal
possessed by Williams or a member of her family or household. The TPO further
required Dupuy to appear on April 3, 2019 at 9:00 a.m. to show cause why the court
should not issue a permanent protective order against Dupuy. Williams’s application
for protective order and the temporary protective order and show cause order were
served on Dupuy at the Harris County Jail on April 1, 2019 at 12:35 p.m.

      Dupuy prepared, pro se, a combined answer, special exceptions, motion to
strike, and motion for sanctions, as well as a separate motion for continuance.
According to Dupuy, he delivered these documents to jail personnel for mailing on
April 3, 2019. The postmark on the envelope containing the documents is dated



                                         4
April 4, and the pleadings were file-stamped by the Harris County District Clerk on
April 8.

      Dupuy did not appear at the April 3 hearing, during which Williams testified
that Dupuy was the attorney for her ex-husband during divorce proceedings and he
“fixated” on her. According to Williams, Dupuy followed her and called her for
three years. When she first tried to get a protective order in 2017, Dupuy avoided
service and went “underground.” Her trial counsel presented the court with the
affidavit she completed in support of the protective order application as a
“shorthand” rendition of her testimony. After hearing Williams’s testimony, and her
trial counsel’s testimony concerning attorney’s fees, the court found that Dupuy
“engaged in conduct that meets the requirements under Chapter 7A of the Texas
Code of Criminal Procedure, the Texas Penal Code Statute 42.072 and 42.07, which
is the stalking and harassment statute.” The court noted that Dupuy’s behavior, “as
a previous officer of the Court” was particularly egregious. Because proof of service
on Dupuy had not been on file for ten days, however, the trial court extended the
TPO. Thereafter, on April 15, the trial court signed a protective order prohibiting
Dupuy from engaging in the actions described above for the duration of Williams’s
lifetime.

      Still in jail, Dupuy delivered to jail officials for mailing a motion for
reconsideration/motion for new trial on April 24, which was postmarked that same
date but not received by the court until April 30. Relevantly, Dupuy argued that he
was entitled to a new trial because he was provided less than two days’ notice of the
hearing, “the return of citation was not on file . . . at the time of [the] hearing,” and
the State “barred” him from defending himself by allegedly preventing him from
appearing at the April 3 hearing.



                                           5
      The trial court heard Dupuy’s motion on June 4, and Dupuy represented
himself at that hearing. During the hearing, Dupuy attempted to show that he filed
an answer and motion for continuance on the date of the hearing, but the trial court
noted that these filings were postmarked on April 4 and not received by the trial
court until April 8. Dupuy also argued that he had no duty to bring himself to court
for the protective order hearing. As well, Dupuy repeatedly asserted that Williams
fabricated the allegations in her protective order application and affidavit. He further
asserted there was no prejudice to Williams or the State if a new trial were granted.
At the close of the hearing, the trial court denied appellant’s motion for new trial.

      Dupuy filed a notice of appeal of the court’s “denial of his ‘Motion for
Reconsideration and in the alternative Motion for New Trial.’”

                                           Analysis

      Dupuy presents four issues for our review, the first three of which amount
collectively to due process complaints. He argues that the trial court erred by signing
a default order when the record did not affirmatively show strict compliance with
the Texas Rules of Civil Procedure. Specifically, he asserts that the trial court erred
by signing a default judgment after he filed an answer and without adequate notice
of the hearing. In a final issue, Dupuy urges that the trial court erred by denying his
motion for new trial because he satisfied the Craddock2 elements.

A.    The Protective Order Is Not Void

      In his reply brief, Dupuy argues that the protective order is void because the
trial court found him guilty of a crime and the court lacks criminal jurisdiction.
Because Dupuy’s argument challenges the trial court’s jurisdiction, we address it
before proceeding to the merits. See, e.g., Alfonso v. Skadden, 251 S.W.3d 52, 55

      2
          Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (Tex. 1939).

                                               6
(Tex. 2008) (per curiam) (“Subject-matter jurisdiction cannot be waived, and can be
raised at any time.”).

       The trial court did not find appellant guilty of a crime. Instead, the trial court
made the following findings required by Chapter 7A to render a protective order:
“[Williams] is the victim of stalking and [Dupuy] has engaged in conduct towards
[Williams] as described in Texas Penal Code Sections 42.072 (Stalking), 42.07, and
Chapter 7A of the Texas Code of Criminal Procedure . . . and [Dupuy] has stalked
and harassed [Williams].” See Tex. Code Crim. Proc. art. 7A.03 (requiring that a
court must make findings in protective order if there are reasonable grounds to
believe that the applicant is the victim of, relevantly, stalking).3

       Additionally, a plain reading of the statute shows that the 280th District Court
of Harris County is a proper court to issue the protective order Williams sought. A
protective order pursuant to Chapter 7A could be filed in:

       (1) a district court, juvenile court having the jurisdiction of a district
       court, statutory county court, or constitutional county court in:
              (A) the county in which the applicant resides;
              (B) the county in which the alleged offender resides; or
              (C) any county in which an element of the alleged offense
              occurred; or
       (2) any court with jurisdiction over a protective order under Title 4,
       Family Code, involving the same parties named in the application.

Id. art. 7A.01(b). Williams resided in Harris County at the time she filed her
protective order application, and the 280th District Court is a dedicated district court


       3
         Though the relevant provisions of Chapter 7A have been repealed and recodified in
Chapter 7B, we refer to the provisions applicable at the relevant time. See Act of May 20, 2003,
78th Leg., R.S., ch. 836, § 1, 2003 Tex. Gen. Laws 2622, 2622-23 (repealed 2019) (previously
codified at Tex. Code Crim. Proc. ch. 7A, now codified at Tex. Code Crim. Proc. ch. 7B (eff. Jan.
1, 2021)).

                                               7
in Harris County. See Tex. Gov’t Code § 24.457; Tex. Code Crim. Proc. art.
7A.01(b)(1)(A). The trial court properly exercised jurisdiction over this proceeding,
and the order is not void for lack of subject-matter jurisdiction. See Tex. Code Crim.
Proc. art. 7A.01(b); cf. Lopez v. Occhiogrosso, No. 14-17-00324-CV, 2019 WL
347336, at *3 (Tex. App.—Houston [14th Dist.] Jan. 29, 2019, no pet.) (mem. op.)
(concluding that civil district court has jurisdiction over Chapter 7A protective order
proceedings even though no criminal judgment adjudicated respondent guilty of
offenses alleged in protective order application).

      Because Dupuy’s jurisdictional complaint lacks merit, we turn to his
remaining issues.

B.    No Due Process Violation

      In his first issue, Dupuy asserts that the “State violated [his] due process rights
by refusing him the opportunity to appear at a final hearing that resulted in a default
order, and by holding a final hearing less than two (2) days after he was served that
failed to give [him] a meaningful time and manner to be heard.”

      “Due process at a minimum requires notice and an opportunity to be heard at
a meaningful time and in a meaningful manner.” Univ. of Tex. Med. Sch. at Houston
v. Than, 901 S.W.2d 926, 930 (Tex. 1995) (citing Matthews v. Eldridge, 424 U.S.
319, 333 (1976); Mullane v. Cen. Hanover Bank & Trust Co., 339 U.S. 306, 313
(1950)). We measure what process is due under a “flexible standard” depending on
the “practical requirements of the circumstances.” Mosley v. Tex. Health & Human
Servs. Comm’n, 593 S.W.3d 250, 265 (Tex. 2019) (citing Than, 901 S.W.2d at 930).
This standard includes:

      (1) the private interest that will be affected by the official action; (2) the
      risk of an erroneous deprivation of such interest through the procedures
      used, and the probable value, if any, of additional or substitute

                                            8
      procedural safeguards; and (3) the government’s interest, including the
      function involved and the fiscal and administrative burdens that the
      additional or substitute procedural requirement would entail.
Id.

      In the argument supporting his first issue, Dupuy first contends that his due
process rights were violated because he was not given forty-five days’ notice of the
protective order hearing pursuant to Texas Rule of Civil Procedure 245, citing In re
W.J.M., No. 05-18-00825-CV, 2020 WL 813365, at *2-3 (Tex. App.—Dallas Feb.
19, 2020, no pet.) (mem. op.). However, W.J.M. is inapposite to today’s case: it
involved a suit affecting the parent-child relationship. See id. W.J.M. simply has no
bearing on a Code of Criminal Procedure protective order proceeding and the unique
procedures established by our legislature for dealing with those cases.

      The applicable notice requirements are found by reference to the Code of
Criminal Procedure and the Family Code. The trial court granted the application for
a protective order based on Code of Criminal Procedure Chapter 7A. See Tex. Code
Crim. Proc. arts. 7A.01-.07. Chapter 7A authorized certain courts to issue a
protective order if an applicant was the victim of any enumerated offenses, including
sexual offenses, stalking, and trafficking, without regard to the relationship between
the applicant and the alleged offender. See id. art. 7A.01. Article 7A.04 generally
made the notice requirements that apply to orders issued under Family Code Chapter
84 applicable to orders issued under Code of Criminal Procedure Chapter 7A. See
id. art. 7A.04 (“To the extent applicable, except as otherwise provided by this
chapter, Title 4, Family Code, applies to a protective order issued under this
chapter.”); Tex. Fam. Code tit. 4, subtit. B (“Protective Orders”). The purpose of
Family Code Title 4, entitled “Protective Orders and Family Violence,” is to provide
an expedited procedure to protect victims of family violence and to reduce the
number of deaths and injuries to those victims and to the law enforcement officers

                                          9
charged with handling family disturbances. E.g., Rodriguez v. Doe, 614 S.W.3d 380,
385 (Tex. App.—Houston [14th Dist.] 2020, no pet.) (citing Jackson v. Jackson,
No. 01-14-00952-CV, 2015 WL 8940117, at *4 (Tex. App.—Houston [1st Dist.]
Dec. 15, 2015, no pet.) (mem. op.); Roper v. Jolliffe, 493 S.W.3d 624, 634 (Tex.
App.—Dallas 2014, pet. denied)).

       Thus, commensurate with Family Code Chapter 84, the timeline applicable to
protective order applications under Code of Criminal Procedure Chapter 7A was
abbreviated. A trial court was required to set a hearing within fourteen days after an
applicant applied for a protective order. Tex. Fam. Code § 84.001. The respondent
was entitled to receive notice of the hearing, but if the hearing was scheduled within
forty-eight hours after the respondent received notice, the court was required to
reschedule the hearing on the respondent’s request. Id. §§ 82.043, 84.004; see also
see Johnson v. Simmons, 597 S.W.3d 538, 542-43 (Tex. App.—Fort Worth 2020,
pet. denied). Thus, the statutory notice provisions contemplated that a respondent
may receive less than forty-eight hours’ notice of a hearing and provided additional
safeguards should that occur: mandatory rescheduling on the respondent’s request.
But the fact that a respondent received less than two days’ notice of a protective
order hearing did not itself bar the court from granting the motion when the
respondent failed to attend the hearing without requesting to reschedule it. “A court
may render a protective order that is binding on a respondent who does not attend a
hearing if the respondent received service of the application and notice of the
hearing.” Tex. Fam. Code § 85.006(a).4


       4
         The legislature modified section 85.006 effective September 1, 2021 to clarify that Texas
Rule of Civil Procedure 107(h) does not apply to default protective orders. As well, the Supreme
Court of Texas has modified the comments to Rule 107, also effective September 1, 2021: “Certain
default orders, like those in suits for protection from family violence, may be exempt by statute
from the ten-day requirement in paragraph (h). See, e.g., Tex. Fam. Code § 85.006.”

                                               10
       Dupuy was served with the protective order application and notice of hearing
on April 1, 2019 at 12:35 p.m.; the hearing was set for 9:00 a.m. on April 3. Thus,
Dupuy received less than forty-eight hours’ notice of the hearing and was entitled to
a continuance upon timely request. See Tex. Fam. Code § 84.004. As noted above,
this additional safeguard ensures that a party’s due process rights are protected.
Dupuy requested a continuance by handing to jail personnel an envelope containing
his answer and a motion for continuance, but he did not do so until the date of the
hearing, April 3.5 The trial court did not receive the motion for continuance until

       5
         Although not argued by Dupuy in his opening brief, an incarcerated pro se litigant’s legal
instruments are normally deemed filed “at the time the prison authorities duly receive the
document to be mailed.” Warner v. Glass, 135 S.W.3d 681, 684 (Tex. 2004) (per curiam); accord
Ramos v. Richardson, 228 S.W.3d 671, 673-74 (Tex. 2007) (explaining that an inmate who
provides “some measure of proof” that he timely delivered a document to the prison mailbox
system should not be penalized if the document is ultimately filed untimely). Here, the certificate
of service contained in Dupuy’s pleadings states, “The above was served on the State, through the
Clerk’s office, on April 3, 2019.” Section 84.004 has no specific filing deadline for the request
for a continuance, but any such request logically would need to be presented to the trial court
before or at least at the scheduled hearing. Cf. City of Houston v. Blackbird, 658 S.W.2d 269, 273
(Tex. App.—Houston [1st Dist.] 1983, writ dism’d) (trial court did not abuse its discretion in
denying unverified motion for continuance that was filed after the date of the hearing plaintiff
sought to continue). Thus, even crediting Dupuy the benefit of the so-called prisoner mailbox rule,
his motion for continuance was untimely because the record does not show, and Dupuy did not
establish with proof, that he delivered the motion for continuance to prison officials before the
April 3 hearing began.
         More importantly, the motion for continuance was neither verified nor supported by a
sworn declaration. See Tex. R. Civ. P. 251 (“No application for a continuance shall be heard
before the defendant files his defense, nor shall any continuance be granted except for sufficient
cause supported by affidavit, or by consent of the parties, or by operation of law.”). Generally, a
trial court does not abuse its discretion in denying a motion for continuance that does not comply
with Rule 251. See, e.g., In re C.F., 565 S.W.3d 832, 844 (Tex. App.—Houston [14th Dist.] 2018,
pet. denied) (“When a motion for continuance does not comply with the rules—for example, when
the motion is unwritten or unsupported by verified facts—appellate courts generally presume the
trial judge did not abuse its discretion in denying the motion.”); Taherzadeh v. Ghaleh-Assadi, 108
S.W.3d 927, 928 (Tex. App.—Dallas 2003, pet. denied) (explaining that party moving for
continuance in the context of a protective order hearing must comply with Tex. R. Civ. P. 251).
An inmate may use a declaration in lieu of an affidavit if the declaration meets the requirements
of Civil Practice and Remedies Code section 132.001. Bahm v. State, 219 S.W.3d 391, 393-94
(Tex. Crim. App. 2007). Section 132.001 requires that the declaration be “(1) in writing; and
(2) subscribed by the person making the declaration as true under penalty of perjury.” Tex. Civ.
                                                11
April 8, and Dupuy does not complain that the trial court erred in failing to grant a
continuance. He states merely, and incorrectly, that he “timely notified the trial court
that he sought a continuance.” Because Dupuy does not assign error to the lack of a
continuance, we do not consider it as a basis for reversal. E.g., Pat Baker Co. v.
Wilson, 971 S.W.2d 447, 450 (Tex. 1998) (per curiam) (“It is axiomatic that an
appellate court cannot reverse a trial court’s judgment absent properly assigned
error.”).6

       The trial court may hear, and thus may grant, an application for a protective
order with less than forty-eight hours’ notice of the hearing to the respondent. Tex.
Fam. Code §§ 82.043, 84.004. The court need reschedule such a hearing only on the
respondent’s request. As Dupuy does not present argument and authority on this
exception in his brief, we overrule the part of his first issue complaining of
inadequate notice of the hearing.

       In the next part of his argument, Dupuy contends that he “was barred, literally,
from the courthouse.” We construe this part of his brief to contend that the State,
through jail officials, prevented him from appearing at the April 3 hearing.

       As appellee notes, Dupuy did not seek a bench warrant so that he could appear
at the hearing, nor did he seek to appear through alternative means, such as by


Prac. & Rem. Code § 132.001(c). Dupuy did not include any such declaration with the pleadings
he mailed on April 3. Thus, his motion for continuance does not comply with Rule 251, and the
trial court would not have abused its discretion in denying it on that basis.
       6
         In his reply brief, Dupuy asserts for the first time that the trial court erred by refusing to
grant a continuance. But a party generally may not raise issues for the first time in a reply brief.
See Sheets v. Autogroup Premier, Inc., No. 14-18-00279-CV, 2020 WL 548366, at *2 n.2 (Tex.
App.—Houston [14th Dist.] Feb. 4, 2020, no pet.) (mem. op.) (citing Tex. R. App. P. 38.3; Brown
v. Green, 302 S.W.3d 1, 13-14 (Tex. App.—Houston [14th Dist.] 2009, no pet.)); HMT Tank Serv.
LLC v. Am. Tank & Vessel, Inc., 565 S.W.3d 799, 812 n.10 (Tex. App.—Houston [14th Dist.]
2018, no pet.); Tex. R. App. P. 38.3 (“The appellant may file a reply brief addressing any matter
in the appellee’s brief.”).

                                                  12
telephone or video. Although litigants cannot be denied access to the courts simply
because they are inmates, an inmate does not have an absolute right to appear in
person at every court proceeding. In re Z.L.T., 124 S.W.3d 163, 165 (Tex. 2003). It
is incumbent on the inmate to request to be present at a hearing. See, e.g., id.
(detailing factors that trial court should consider when deciding whether to grant a
bench warrant, but holding that trial court has no responsibility to independently
inquire into the applicability of the factors; instead, inmate bears burden to establish
his right to be present);             Gardner v. Tex. Dep’t of Crim. Justice,
No. 14-07-00992-CV, 2009 WL 87594, at *2 (Tex. App.—Houston [14th Dist.] Jan.
1, 2009, pet. denied) (mem. op.) (“An inmate requesting a bench warrant must justify
the need for his physical presence.”).

       Dupuy directs us to no record evidence supporting his assertion that the State
“barred” him from attending the April 3 hearing, and nothing in our record indicates
that Dupuy requested to be present for this hearing.7 His complaints to the contrary
do not show that he was deprived of due process. Cf. Hunt v. State ex rel. K.C.,
No. 03-11-00352-CV, 2012 WL 3793283, at *2-3 (Tex. App.—Austin Aug. 31,
2012, no pet.) (mem. op.) (“Section 85.006 [permitting the issuance of default
protective orders] complies with due process because it requires the court to provide
the respondent with notice of the proposed protective order and the time of the
hearing where the respondent can object to the order’s issuance. Due process
requires that Hunt be given the opportunity to be heard, but Hunt waived that right
by failing to attend the hearing.” (internal citations omitted)).




       7
         At the hearing on his motion for reconsideration/new trial, Williams’s attorney pointed
out that Dupuy “knows how to do a bench warrant. He used to be a judge.” Although Dupuy
objected to these statements, the trial court overruled the objection.

                                              13
      Assuming for argument’s sake that the hearing notice to Dupuy was
constitutionally deficient for the reason he claims, he has neither argued nor shown
harm. Here, Dupuy timely filed a motion for new trial and appeared at the hearing
on that motion. The record contains no indication that Dupuy was deprived of an
opportunity to be heard at the hearing on the motion for new trial. That hearing was
held when the trial court retained plenary power over the protective order. Dupuy
had the chance to present evidence refuting Williams’s evidence, but he did not do
so. Thus, Dupuy was provided a meaningful opportunity to be heard during the
hearing on his motion for new trial. Cf., e.g., Sienna Ranch Invs., LLC v. Waller
Indep. Sch. Dist., No. 14-20-00241-CV, 2021 WL 3358055, at *5 (Tex. App.—
Houston [14th Dist.] Aug. 3, 2021, no pet. h.) (mem. op.) (concluding that appellants
received a meaningful opportunity to be heard on their defenses to temporary
injunction, even if notice was inadequate, because the trial court heard their motion
to reconsider/vacate the temporary injunction); Anambra State Cmty. in Houston,
Inc. (ANASCO) v. Ulasi, No. 14-16-01001-CV, 2018 WL 1611644, at *2-3 (Tex.
App.—Houston [14th Dist.] Apr. 3, 2018, no pet.) (mem. op.) (“Although appellant
was not provided with notice of the trial court’s intent to dismiss the case for want
of prosecution prior to the dismissal hearing, appellant was afforded its due process
rights because it did receive actual notice of the dismissal order in time to file a
motion to reinstate, and a hearing was held on that motion.”).

      We overrule Dupuy’s first issue.

C.    No Violation of the Applicable Texas Rules of Civil Procedure

      In his second issue, Dupuy argues the trial court reversibly erred by signing a
default judgment against him in violation of Texas Rule of Civil Procedure 107(h).
This rule provides, “No default judgment shall be granted in any cause until proof
of service as provided by this rule . . . shall have been on file with the clerk of the

                                          14
court ten days, exclusive of the day of filing and the day of judgment.” Tex. R. Civ.
P. 107(h). There is disagreement among the courts of appeals whether this rule
applies to protective orders, however. Compare Johnson, 597 S.W.3d at 545
(determining that Tex. R. Civ. P. 107(h) does not apply to default family violence
protective orders), with Lancaster v. Lancaster, No. 01-14-00845-CV, 2015 WL
9480098, at *3-4 (Tex. App.—Houston [1st Dist.] Dec. 29, 2015, pet. denied) (mem.
op.) (holding that Rule 107(h) does apply to default family violence protective order;
granting bill of review to respondent when record showed return of service had not
been on file with the clerk’s office for the requisite ten days when order was granted).

       We need not decide whether Rule 107(h) applies in this case, however. At
the close of the April 3 hearing, the trial court explained, “I have signed your
temporary protective order and that will be good until I’m able to sign your lifetime
protective order. I have to wait for the return to be on file for ten days.” The citation
and return were filed on April 3, 2019. The trial court signed the final protective
order in this case on April 15, at which point proof of service had been on file for
more than ten days. Accordingly, the record shows no Rule 107(h) violation, to the
extent the rule applies.8

       Dupuy also complains in his second issue that he was not served in strict
compliance with the State’s citation. The citation in our record shows service should
be had on:


       8
          The legislature has modified Family Code section 85.006(a), effective September 1, 2021,
to clarify that Texas Rule of Civil Procedure 107(h) does not apply:
       Notwithstanding Rule 107, Texas Rules of Civil Procedure, a court may render a
       protective order that is binding on a respondent who does not attend a hearing if:
       (1) the respondent received service of the application and notice of the hearing; and
       (2) proof of service was filed with the court before the hearing.
See Tex. Fam. Code § 85.006(a) (eff. September 1, 2021). The record reflects that the return of
service was on file when the trial court heard Williams’s protective order application.

                                                15
      CHRISTOPHER MICHAEL DUPUY
      SERVE IN COURT 339   1200 Baker St 3A2B [handwritten]
      BEFORE 9AM           Houston, TX 77002 [handwritten]
                           SPN 02949359 [handwritten]
      Or wherever he may be found
The return indicates that Dupuy was served at 1200 Baker Street, i.e., the Harris
County Jail. Because service was achieved in compliance with the citation, this
portion of his issue presents nothing for our review.

      We overrule Dupuy’s second issue.

D.    Dupuy’s Remaining Due Process Argument Is Either Waived or
      Unmeritorious

      In issue three, Dupuy contends the trial court committed reversible error
“when it rendered a default judgment against Appellant who had timely filed an
answer.” We begin by noting that Dupuy has inadequately briefed this issue. See
Tex. R. App. P. 38.1(i). The entirety of the argument section in support of this issue
consists of a quote from a case and a string cite of other cases regarding default
judgments. Dupuy provides no analysis or application of the law to the facts, such
as explaining how traditional default judgment cases are relevant when considering
a statutorily authorized default protective order. See Harrison v. Reiner, 607 SW.3d
450, 466-67 (Tex. App.—Houston [14th Dist.] 2020, pet. denied) (issues
inadequately briefed where appellant did not apply law to facts).

      Even if we were to consider this issue, it lacks merit. The Family Code
authorizes a trial court to “render a protective order that is binding on a respondent
who does not attend a hearing if the respondent received service of the application
and notice of the hearing.” Tex. Fam. Code § 85.006. Here, Dupuy received service
of the application and notice of the hearing. Thus, the trial court was permitted to



                                         16
render the protective order in this case regardless whether Dupuy had filed an answer
before the hearing.

      We overrule Dupuy’s third issue.

E.    No Error in Denial of Motion for New Trial

      In his fourth and final issue, Dupuy asserts that the trial court reversibly erred
by denying his motion for new trial. Specifically, he asserts that he satisfied the
elements of Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (Tex. 1939).
We disagree.

      We review a trial court’s refusal to grant a new trial for an abuse of discretion,
and a trial court abuses its discretion in failing to grant a new trial when a defaulting
party meets all three elements of the Craddock test. Dolgencorp of Tex., Inc. v.
Lerma, 288 S.W.3d 922, 926 (Tex. 2009). A defaulting party moving for new trial
must show: (1) his failure to answer or appear was not intentional or the result of
conscious indifference but was due to a mistake or accident; (2) the motion for new
trial sets up a meritorious defense; and (3) the granting of the motion for new trial
will occasion no delay or otherwise injure the plaintiff. Id. at 925-26. We address
only the second Craddock element because that issue is dispositive.

      The second prong of the Craddock test requires Dupuy to “set up” a
meritorious defense in his motion for new trial. See id. at 927. “Setting up a
meritorious defense does not require proof ‘in the accepted sense.’” Id. at 927-28
(quoting Ivy v. Carrell, 407 S.W.2d 212, 214 (Tex. 1966)). Rather, a motion for new
trial sets up a meritorious defense if in it the movant alleges facts that in law would
constitute a defense to the plaintiff’s claim and supports those facts by affidavits or
other evidence providing prima facie proof that the defendant has such a defense.
Id. at 928.


                                           17
       Here, we may not consider Dupuy’s assertions in his motion for new trial
because that motion was not “supported by affidavits or other evidence providing
prima facie proof that the defendant has such a defense,” nor was Dupuy’s motion
for new trial supported by a sworn, or unsworn,9 declaration. Id.; see also Novik v.
Lendr, LLC, 592 S.W.3d 907, 915 (Tex. App.—Houston [14th Dist.] 2019, no pet.).
At the hearing on the motion, Dupuy repeatedly accused Williams of lying under
oath. But he did not present any evidence in support of his allegations that Williams
fabricated the allegations in her affidavit. Having presented no evidence, Dupuy
failed to provide prima facie proof that he had a meritorious defense to the protective
order. E.g., Novik, 592 S.W.3d at 915. Because Dupuy did not meet all three
Craddock elements, the trial court did not abuse its discretion in denying Dupuy’s
motion for new trial.

       We overrule Dupuy’s fourth issue.10




       9
           See Tex. Civ. Prac. & Rem. Code § 132.001 (“Unsworn Declaration”).
       10
          Dupuy filed a reply brief in which he raises numerous issues he did not present in his
opening brief. See supra note 6. As noted, and excepting jurisdictional questions, we generally
do not address issues raised for the first time in a reply brief and decline to do so here. See Sheets,
2020 WL 548366, at *2 n.2; HMT Tank Serv. LLC, 565 S.W.3d at 812 n.10. We also do not
consider the nearly 1,000 pages of documents Dupuy attached to his reply brief as an appendix.
These exhibits are not contained in the reporter’s record. See Tex. R. App. P. 34.6(a)(1) (exhibits).
We may not consider documents attached to an appellate brief that are not part of the appellate
record. Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 n.2 (Tex. App.—Houston
[14th Dist.] 2008, no pet.); see also Guajardo v. Cornwell, 46 S.W.3d 862, 864 (Tex. 2001)
(refusing to consider document attached to petition when it was not contained in the record).

                                                  18
                                    Conclusion

      Having overruled Dupuy’s issues, we affirm the protective order.




                                       /s/    Kevin Jewell
                                              Justice


Panel consists of Justices Jewell, Spain, and Wilson (Spain, J., concurring).




                                         19